                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LISA STUART,                              )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )             1:19cv319
                                          )
GEICO GENERAL INSURANCE COMPANY,          )
                                          )
                  Defendant.              )


            MEMORANDUM OPINION, RECOMMENDATION, AND ORDER
                  OF UNITED STATES MAGISTRATE JUDGE

      This case comes before the Court on “Plaintiff[’s] Motion to

Remand to State Court” (Docket Entry 14)1 (the “Remand Motion”) and

on   the   “Motion     to    Dismiss” (Docket   Entry   8)   (the   “Dismissal

Motion”)     filed      by    GEICO   General   Insurance      Company   (the

“Defendant”). For the reasons that follow, the Court (I) will deny

the Remand Motion2 and (ii) should deny the Dismissal Motion.

                                   BACKGROUND

      On February 12, 2019, Lisa Stuart (the “Plaintiff”) initiated

a lawsuit against Defendant in the North Carolina General Court of

Justice for Durham County (see Docket Entry 1 at 1; see also Docket




     1   For legibility reasons, this Opinion uses standardized
capitalization in all quotations from the parties’ materials.

     2 For reasons stated in William E. Smith Trucking, Inc. v.
Rush Trucking Centers of North Carolina, Inc., No. 1:11cv887, 2012
WL 214155, at *2–6 (M.D.N.C. Jan. 24, 2012), the undersigned United
States Magistrate Judge opts to enter an order rather than a
recommendation regarding remand.
Entry 4 (the “Complaint”) at 1)3 related to the nonpayment of

uninsured/underinsured motorist insurance (“UIM”) benefits arising

from an accident on February 13, 2016 (see, e.g., Docket Entry 4,

¶¶ 6-11).    Asserting the existence of diversity jurisdiction, see

28 U.S.C. § 1332, Defendant timely removed the lawsuit to this

Court under 28 U.S.C. §§ 1441 and 1446.      (See Docket Entry 1 at 1-

4.)   Shortly thereafter, Defendant moved to dismiss the lawsuit

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

(the “Rules”), contending “that Plaintiff’s Complaint fails to

state a claim upon which relief can be granted pursuant to the

contract at issue in this matter.”       (Docket Entry 8 at 1.)

      Plaintiff responded by opposing the Dismissal Motion (see

Docket Entry 22) and seeking to remand this lawsuit to state court

(see Docket Entry 14).     In particular, the Remand Motion contends

that “a lack of complete diversity of citizenship among the parties

exists,”     on   the   theory   that,   “[p]ursuant   to   28    U.S.C.

§ 1332(c)(l)(A)[,] Defendant . . . is deemed to be a citizen of

North Carolina, the same state as its insured Plaintiff.”         (Id. at

3.) Defendant, in turn, opposes the Remand Motion. (See generally

Docket Entry 17.)

      As relevant to the pending motions, the Complaint alleges the

following:



     3 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                    2
     Plaintiff “is a citizen and resident of Durham County, North

Carolina.”     (Docket Entry 4, ¶ 1.)        Defendant “is a foreign

corporation, incorporated in the State of Maryland,” with “[i]ts

primary place of business” also located in Maryland.          (Id., ¶ 2.)

However, “[t]he events at issue in this lawsuit took place in

Durham County, North Carolina.”          (Id., ¶ 4.)       “On or about

September 10, 2015 Plaintiff purchased and Defendant issued an

automobile    liability   [insurance]   policy   to   Plaintiff    and   her

ex-husband, which is attached [to the Complaint] as Exhibit ‘A.’”

(Id., ¶ 6.)    This insurance policy provides for UIM benefits “of

$100,000.00 per person/$300,000.00 per accident.”          (Id.)

     “Prior to the institution of this action, Plaintiff filed a

[c]omplaint against Sakura Amoan Anning Yoshihara and EAN Holdings

LLC for damages Plaintiff suffered stemming from a February 13,

2016 motor vehicle collision (16 CVS 3853 - Durham County, NC)”

(the “Durham County Action”).          (Id., ¶ 7.)      Plaintiff served

Defendant with a copy of the summons and complaint in that action.

(Id., ¶ 8.)    “On or about November 30, 2016 Plaintiff settled her

claim against the defendants in the previous case.          However, her

damages exceeded the $30,000.00 liability policy limit amount

tendered by the at-fault carrier.”         (Id., ¶ 9.)      “On or about

December 5, 2016 Plaintiff presented a[] UIM claim to Defendant.

Defendant has denied Plaintiff’s UIM claim.”          (Id., ¶ 10.)   “As a

result of the exhaustion of the at-fault carrier’s liability


                                   3
limits, as a first-class insured under Defendant’s liability policy

with damages that exceeded the at-fault carrier’s liability limits,

Plaintiff is entitled to coverage under the UIM provisions of

Defendant’s liability policy.”     (Id., ¶ 11.)

     “Plaintiff’s damages stemming from the February 13, 2016 motor

vehicle collision which exceeded the at-fault carrier’s policy

limits were covered under Defendant’s policy attached as Exhibit A”

to the Complaint.   (Id., ¶ 15.)       “Under the terms of Defendant’s

policy attached as Exhibit A, Defendant is obligated to compensate

Plaintiff for these damages.”      (Id., ¶ 16.)    “Defendant breached

the terms of the automobile insurance policy by wrongfully, and

without just cause, failing and refusing to honor the UIM provision

of its insurance cont[r]act by not compensating Plaintiff for her

damages which exceeded the at-fault carrier’s policy limits.”

(Id., ¶ 17.)

     In addition, Defendant acted in bad faith by, inter alia:

     a. Failing to act in good faith in investigating damages
     suffered by Plaintiff and failing to follow accepted
     standards within the insurance industry of dealing with
     such a claim;

     b. Acting willfully and wantonly with the intention of
     causing financial injury to Plaintiff while protecting
     Defendant’s insurance reserves;

     c. Not attempting in good faith to effectuate prompt,
     fair and equitable settlements of claims in which
     liability has become reasonably clear;

     d. Compelling the insured to institute litigation to
     recover amounts due under an insurance policy by offering


                                   4
       substantially less than the amounts ultimately recovered
       in actions brought by such insured;

       e. Attempting to settle a claim for less than the amount
       to which a reasonable person would have believed she was
       entitled;

       f. Receiving payment of Plaintiff’s insurance premium
       payments, but deliberately den[ying] her UIM claim and
       refus[ing] to pay all of her outstanding motor vehicle
       collision related medical bills, consider her pain and
       suffering, and other incurred expenses;

       g. Concluding some of her treatment was unrelated to the
       collision   despite    Plaintiff   producing    causation
       documentation from a medical professional per Defendant’s
       request; [and]

       h. Unilaterally concluding some of Plaintiff’s medical
       issues were unrelated to the collision [without
       requesting that] Plaintiff undergo an Independent Medical
       Examination to obtain contrary causation documentation
       from a medical professional; . . . .

(Id., ¶ 29; see also id., ¶¶ 20-26 (relying on similar allegations

to assert claim for unfair and deceptive trade practices under

North Carolina General Statute Section 75-1.1).)4

       The insurance policy attached as Exhibit A to the Complaint

bears the title “Florida Family Automobile Insurance Policy” (id.

at 13) and contains a “Choice of Law” provision specifying that

“[t]he policy and any amendment(s) and endorsement(s) are to be

interpreted pursuant to the laws of the state of Florida” (id. at

31).    In the applicable UIM benefits section, the policy states


     4 The Complaint bases Plaintiff’s unfair and deceptive acts
claim in part on alleged violations of North Carolina General
Statute Section 58-63-15(11) (see id., ¶ 20), which identifies
certain “Unfair Claim Settlement Practices” in the insurance
context, N.C. Gen. Stat. § 58-63-15(11).

                                  5
that Defendant “will pay damages for bodily injury, sustained by an

insured, caused by accident which the insured is legally entitled

to recover from the owner or operator of an uninsured auto arising

out of the ownership, maintenance or use of that auto.”        (Id. at 52

(emphasis    omitted).)5    This   section   also   contains   a   segment

entitled “Disputes between [Defendant] and an insured” (id. at 53

(emphasis omitted)), which provides:

     1.     Disputes between an insured and [Defendant] as to
            damages    may   be    submitted    to   arbitration.
            Arbitration must be agreed to in writing between
            the insured and [Defendant].
            If arbitration is agreed upon, each party shall
            select an impartial arbitrator. These arbitrators
            shall select a third one.          The cost of the
            arbitration and any expenses for experts shall be
            paid by the party who hired them. The cost of the
            third arbitrator shall be paid equally by the
            parties.
     2.     If the insured and [Defendant] cannot agree to
            arbitrate or agree to a third arbitrator, the
            insured shall:
            (a) Sue the owner or driver of the uninsured auto
            and   [Defendant]    in    a   court   of   competent
            jurisdiction. If the owner or driver is unknown,
            name [Defendant] as the defendant.
            (b)   When   suit   is    filed,   immediately   give
            [Defendant] copies of the suit papers.
     3.      If the insured agrees to settle with another
            insurer, the insured must submit to [Defendant] in
            writing by certified or registered mail a copy of
            the proposed settlement.
     4.     If within 30 days after receipt of the proposed
            settlement agreement, [Defendant] do[es] not



     5    Under the policy, an uninsured auto encompasses an
automobile “[f]or which the total of all bodily injury liability
insurance available in the event of an accident is less than the
damages sustained in an accident by an insured.”     (Id. at 51
(emphasis omitted).)

                                    6
            (a) Approve the proposed settlement and the signing
            of the full release[,]
            (b) Waive [its] subrogation rights, and
            © Agree to arbitrate the claim,
            the   insured   shall  then   file   suit   against
            [Defendant] and the person(s) legally liable.
            The insured may not dismiss a defendant from such
            lawsuit   without   [Defendant’s]   prior   written
            consent.
     5.     Any award against [Defendant] shall be binding and
            conclusive against [Defendant] and the insured up
            to [Defendant’s] coverage limit.

(Id. (emphasis omitted) (formatting in original).)

                              DISCUSSION

     I. Remand Motion

     A defendant may remove to federal court “any civil action

brought in a State court of which the district courts of the United

States have original jurisdiction.” 28 U.S.C. § 1441(a). When, as

here,     diversity   jurisdiction       forms   the   basis   of   federal

jurisdiction (see, e.g., Docket Entry 1 at 1), complete diversity

must exist between the plaintiffs and defendants, “that is, no

plaintiff may be a citizen of the same state as any defendant,”

Elliott v. American States Ins. Co., 883 F.3d 384, 394 (4th Cir.

2018).     Plaintiff disputes the existence of complete diversity.

(See generally Docket Entry 14.)6        In other words, notwithstanding

the Complaint’s allegations of complete diversity (see Docket Entry


     6 Plaintiff does not, however, challenge the timeliness of
removal or the existence of the requisite amount in controversy.
(See generally Docket Entry 14; see also Docket Entry 1 at 1-3
(explaining that Defendant filed its notice of removal within 30
days of Complaint’s service and that Complaint seeks more than
$75,000 in damages, as 28 U.S.C. §§ 1446 and 1332 require).)

                                     7
4, ¶¶ 1-2 (asserting that Plaintiff possesses North Carolina

citizenship   and   Defendant    possesses   Maryland   citizenship)),

Plaintiff now contends that Plaintiff and Defendant “are all

citizens of North Carolina for purposes of 28 U.S.C. §§ 1332 and

1441,” rendering removal improper (Docket Entry 14, ¶ 15).

     More specifically, Plaintiff asserts that “this is a direct

action against” an insurer under an insurance policy “in which the

insured . . . is not a party-defendant,” such that, pursuant to 28

U.S.C. § 1332(c)(1)(A), Defendant “is deemed to be a citizen of the

same state as the insured, [Plaintiff].”     (Id., ¶ 14.)   As relevant

here, the statute in question provides that

     a corporation shall be deemed to be a citizen of every
     State and foreign state by which it has been incorporated
     and of the State or foreign state where it has its
     principal place of business, except that in any direct
     action against the insurer of a policy or contract of
     liability    insurance,     whether    incorporated    or
     unincorporated, to which action the insured is not joined
     as a party-defendant, such insurer shall be deemed a
     citizen of —

       (A) every State and foreign state of which the
       insured is a citizen; . . . .

28 U.S.C. § 1332(c)(1)(A).       Plaintiff argues that this lawsuit

qualifies as a “direct action” under this provision.        (See, e.g.,

Docket Entry 14, ¶¶ 14-15.)     As the United States Court of Appeals

for the Fourth Circuit recently explained, however, “a ‘direct

action’ under § 1332(c)(1) refers to ‘a tort claim in which the

insurer essentially stands in the shoes of its legally responsible

insured’” and “does not include an insured’s suit against his or

                                   8
her own insurer for breach of the terms of the insurance policy or

the insurer’s own alleged tortious conduct.”         Elliott, 883 F.3d at

395.

       “[Plaintiff] brought this action as an insured person against

[Defendant], her insurance company, alleging[, inter alia, breach

of the insurance policy and] an unfair or deceptive practice in the

settling of insurance claims in violation of state law,” Elliott,

883 F.3d at 395.     (See generally Docket Entry 4.)      “This is not a

direct action within the meaning of § 1332(c)(1) and, therefore,

§ 1332(c)(1)’s residency determination for direct action suits does

not apply.”    Elliott, 883 F.3d at 395.          Per the Complaint (see

Docket Entry 4, ¶¶ 1-2), Plaintiff “is a North Carolina resident

and [Defendant] is a corporation organized under the laws of the

State of    [Maryland]   with   its   principal   place of   business   in

[Maryland],   thus   satisfying   §   1332(a)(1)’s    complete diversity

requirement,” Elliott, 883 F.3d at 395.            As complete diversity

exists, Plaintiff’s challenge to Defendant’s removal of this action

fails.

       Accordingly, the Court will deny Plaintiff’s Remand Motion.

       II. Dismissal Motion

       Next, Defendant seeks Rule 12(b)(6) dismissal of Plaintiff’s

Complaint on the grounds that it “fails to state a claim upon which

relief can be granted pursuant to the contract at issue in this

matter and attached to Plaintiff’s Complaint as Exhibit 1-2.”


                                      9
(Docket Entry 8 at 1.)       In particular, Defendant maintains that

“Plaintiff’s claims are subject to dismissal pursuant to Rule

12(b)(6) because (1) Plaintiff has failed to satisfy various policy

conditions   which   are   prerequisite   to   a    viable claim   for   UIM

benefits and (2) Plaintiff is not legally entitled to recover

damages from the underinsured tortfeasor(s).”            (Docket Entry 9 at

1; see also Docket Entry 18 at 1 (explaining that Defendant’s

Dismissal Motion rests on two bases:           “(1) Plaintiff failed to

satisfy various policy conditions which are prerequisite to a

viable claim for UIM benefits and (2) Plaintiff is not legally

entitled to recover damages from the underinsured tortfeasor(s)

because the underlying claim is time-barred”).)            Under governing

law, Defendant’s dismissal arguments fall short.

     A. Rule 12(b)(6) Standards

     To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s

liability for the alleged misconduct.              Id.   Nevertheless, the

complaint need not contain detailed factual recitations, as long as

it provides the defendant “fair notice of what the claim is and the




                                   10
grounds upon which it rests.”            Twombly, 550 U.S. at 555 (internal

quotation marks and ellipsis omitted).

     In reviewing a motion to dismiss, the Court must “accept the

facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff.” Coleman v. Maryland Ct. of

App., 626 F.3d 187, 189 (4th Cir. 2010), aff’d sub nom., Coleman v.

Court of App. of Md., 566 U.S. 30 (2012).                    The Court must also

“draw all reasonable inferences in favor of the plaintiff.”                     E.I.

du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (internal quotation marks omitted).                   “At bottom,

determining whether a complaint states . . . a plausible claim for

relief . . . will ‘be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.’”    Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

     In    ruling   on   a    12(b)(6)     motion,     “a   court   evaluates the

complaint    in its      entirety, as      well   as    documents     attached   or

incorporated into the complaint.”             E.I. du Pont, 637 F.3d at 448.

The Court may also consider documents “attached to the motion to

dismiss,    so   long    as   they   are   integral     to    the   complaint    and

authentic.”      Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180

(4th Cir. 2009).         Generally, a “court cannot go beyond these

documents” without “convert[ing] the motion into one for summary

judgment,” an action from which courts should refrain “where the


                                         11
parties have not had an opportunity for reasonable discovery.”

E.I. du Pont, 637 F.3d at 448.             However, in reviewing 12(b)(6)

motions, courts “may properly take judicial notice of matters of

public record.”     Philips, 572 F.3d at 180.

      Notably, a Rule 12(b)(6) motion “tests the sufficiency of a

complaint,” but “does not resolve contests surrounding the facts,

the   merits   of   a   claim,   or   the   applicability   of   defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992). Accordingly, a Rule 12(b)(6) motion “generally cannot reach

the merits of an affirmative defense,” Goodman v. Praxair, Inc.,

494 F.3d 458, 464 (4th Cir. 2007), except “in the relatively rare

circumstances where facts sufficient to rule on an affirmative

defense are alleged in the complaint,” id.7          “This principle only

applies, however, if all facts necessary to the affirmative defense

‘clearly appear[] on the face of the complaint.’”           Id. (brackets

and emphasis in original) (quoting Richmond, Fredericksburg &

Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)).            In


     7    “An affirmative defense is the defendant’s assertion
raising new facts and arguments that, if true, will defeat the
plaintiff’s . . . claim, even if all allegations in the complaint
are true.    Generally speaking, affirmative defenses share the
common characteristic of a bar to the right of recovery even if the
general complaint were more or less admitted to.” Emergency One,
Inc. v. American Fire Eagle Engine Co., 332 F.3d 264, 271 (4th Cir.
2003) (internal quotation marks, brackets, and citation omitted);
accord State Farm Mut. Auto. Ins. Co. v. Curran, 135 So. 3d 1071,
1079 (Fla. 2014) (“An affirmative defense is a defense which admits
the cause of action, but avoids liability, in whole or in part, by
alleging an excuse, justification, or other matter negating or
limiting liability.” (internal quotation marks omitted)).

                                      12
other words, absent clear appearance on the face of the complaint,

such “defenses are more properly reserved for consideration on a

motion for summary judgment.”     Richmond, Fredericksburg & Potomac,

4 F.3d at 250; see also Swierkiewicz v. Sorema N. A., 534 U.S. 506,

514 (2002) (explaining that “claims lacking merit may be dealt with

through summary judgment under Rule 56” rather than under Rule

12(b)(6)).

     B.   Relevant Law

     As a federal court sitting in diversity, the Court “must apply

the substantive law of the forum state in resolving the parties’

dispute, including the forum state’s choice-of-law rules.”    Wheels

Sports Grp., Inc. v. Solar Commc’ns, Inc., 194 F.R.D. 527, 534

(M.D.N.C. 1999); see also ITCO Corp. v. Michelin Tire Corp., 722

F.2d 42, 49 n.11 (4th Cir. 1983) (“Federal courts, when exercising

their diversity or pendent jurisdiction over state law claims, must

of course, apply the choice of law rules applicable in the forum

state.”), adhered to on reh’g, 742 F.2d 170 (4th Cir. 1984).     The

insurance policy at issue here contains a Florida “Choice of Law”

provision.   (Docket Entry 4 at 31; see also id. (“Any terms of this

policy in conflict with the statutes of Florida are amended to

conform to those statutes.”).)8    North Carolina “typically give[s]

effect to contractual choice-of-law provisions.”       Volvo Constr.


     8   The policy further reflects a Florida address for the
insured and a Florida location for the insured automobiles. (Id.
at 11.)

                                   13
Equip. N. Am., Inc. v. CLM Equip. Co., Inc., 386 F.3d 581, 600–01

(4th Cir. 2004).   Moreover, although the parties generally treat

Plaintiff’s claims as arising under North Carolina law (see Docket

Entries 9, 18, 22), they neither argue that the choice-of-law

provision lacks validity nor identify any reason for disregarding

North Carolina’s typical adherence to choice-of-law provisions (see

Docket Entries 8, 9, 18, 22).    Accordingly, Florida law governs

Plaintiff’s breach of contract claim.9

     “[I]nsurers issuing motor vehicle policies in Florida are

mandated by statute to offer [UIM] coverage unless the insured has

expressly rejected the coverage.”    State Farm Mut. Auto. Ins. Co.

v. Curran, 135 So. 3d 1071, 1076 (Fla. 2014).     According to the

Florida Supreme Court:

     [UIM] coverage is intended to protect persons who are
     legally entitled to recover damages for injuries caused
     by owners or operators of uninsured or underinsured motor
     vehicles. In addition, [the Florida Supreme Court] ha[s]
     stressed that the statute is not designed “for the
     benefit of insurance companies or motorists who cause
     damage to others.”      Indeed, [the UIM statute] was
     intended to place the injured party in the same position
     as he or she would have been had the tortfeasor been
     insured.




     9   Because North Carolina General Statute Section 75-1.1
imposes liability “ex delicto, not ex contractu,” ITCO Corp., 722
F.2d at 49 n.11, and the Complaint alleges that “[t]he events at
issue in this lawsuit took place in Durham County, North Carolina”
(Docket Entry 4, ¶ 4), it appears that “North Carolina’s law on
unfair trade practices . . . would apply” to Plaintiff’s remaining
claims, ITCO Corp., 722 F.2d at 49 n.11.

                                14
Id. at 1076-77 (citations omitted); accord id. at 1080 (Lewis, J.,

concurring).   Further, “[a]s a creature of statute rather than a

matter for contemplation of the parties in creating insurance

policies, the [UIM] protection is not susceptible to the attempts

of the insurer to limit or negate that protection.”        Salas v.

Liberty Mut. Fire Ins. Co., 272 So. 2d 1, 5 (Fla. 1972).

     Florida’s UIM statute provides in relevant part:

     No motor vehicle liability insurance policy which
     provides bodily injury liability coverage shall be
     delivered or issued for delivery in this state with
     respect to any specifically insured or identified motor
     vehicle registered or principally garaged in this state
     unless uninsured motor vehicle coverage is provided
     therein or supplemental thereto for the protection of
     persons insured thereunder who are legally entitled to
     recover damages from owners or operators of uninsured
     motor vehicles because of bodily injury, sickness, or
     disease, including death, resulting therefrom.

Fla. Stat. § 627.727(1).    Florida courts “construe the [statutory]

words ‘legally entitled to recover . . . damages’ to mean simply

that the insured must be able to establish fault on the part of the

uninsured motorist which gives rise to the damages and to prove the

extent of those damages.”   Allstate Ins. Co. v. Boynton, 486 So. 2d

552, 556 (Fla. 1986) (internal quotation marks omitted); see also

id. (“This would mean in a direct action against the insurer the

insured has the burden of proving that the other motorist was

uninsured, that the other motorist is legally liable for damage to

the insured, and the amount of this liability.” (internal quotation

marks omitted)).


                                  15
     In assessing legal entitlement, Florida law focuses on whether

the insured “had the legal right to recover damages from the

tort-feasor at the time of the accident.”        Jones v. Integral Ins.

Co., 631 So. 2d 1132, 1134 (Fla. Dist. Ct. App. 1994).           Thus, in

defending against a UIM claim, an “insurer has available all

substantive defenses the tortfeasor could have raised.”          Boynton,

486 So. 2d at 556.   Notably, though, “a procedural defense such as

a statute of limitations is not necessarily also available.”           Id.

at 558.10

     Moreover, “[b]ecause the [UIM] statute ‘was enacted to provide

relief to innocent persons who are injured through the negligence

of an uninsured motorist[,] it is not to be ‘whittled away’ by

exclusions and exceptions.” Young v. Progressive Se. Ins. Co., 753

So. 2d 80, 83 (Fla. 2000).       Thus, “provisions in [UIM] policies

that provide less coverage than required by the statute are void as

contrary to public policy.”      Id.    That principle voids provisions

“requiring   an   insured   to   sue   a   tortfeasor   to   obtain   [UIM]

coverage.”   Saris v. State Farm Mut. Auto. Ins. Co., 49 So. 3d 815,

819 (Fla. Dist. Ct. App. 2010) (finding that such provision “is, in

effect, no less burdensome than requiring the insured to recover a

judgment or settlement against the tortfeasor before obtaining


     10 Indeed, Florida courts have held that the expiration of
the statute of limitations against the tortfeasor provides no
defense to the insurer in a suit for UIM benefits. See Jones, 631
So. 2d at 1134; see also Saris v. State Farm Mut. Auto. Ins. Co.,
49 So. 3d 815, 816, 819 (Fla. Dist. Ct. App. 2010).

                                   16
coverage,” and explaining that “[b]oth such requirements violate

public policy”).     In addition, an insurer bears the burden of

pleading and proving prejudice when it asserts that an insured’s

noncompliance with a post-accident insurance policy obligation

(i.e., a “condition subsequent”)11 relieves the insurer of UIM

liability.    See Curran, 135 So. 3d at 1078-79.

     C.   Analysis

     i. Breach of Contract Claim

     Defendant seeks Rule 12(b)(6) dismissal of Plaintiff’s breach

of contract claim on the ground that “Plaintiff has failed to

satisfy various policy conditions which are prerequisite to a

viable claim for UIM benefits.”          (Docket Entry 9 at 1.)       In

particular,    Defendant   faults   Plaintiff   for   failing   to   sue

“Defendant and the person(s) legally liable” (id. at 6 (emphasis in

original)), as the policy requires (see id. at 5-6).            However,


     11 Florida law defines the terms “condition subsequent” and
“condition precedent” as follows:

     “A condition precedent is one that is to be performed
     before the contract becomes effective.         Conditions
     subsequent are those that pertain not to the attachment
     of the risk and the inception of the policy but to the
     contract of insurance after the risk has attached and
     during the existence thereof.    A condition subsequent
     presupposes an absolute obligation under the policy and
     provides that the policy will become void, or its
     operation defeated or suspended, or the insurer relieved
     wholly or partially from liability, upon the happening of
     some event or the doing or omission of some act.”

Curran, 135 So. 3d at 1078 (quoting 31 Fla. Jur.2d Insurance § 2686
(2013)).

                                    17
under Florida law, any provision “requiring an insured to sue a

tortfeasor to obtain [UIM] coverage . . . . violate[s] public

policy,” rendering it void. Saris, 49 So. 3d at 819.   Accordingly,

Plaintiff’s failure to join “Sakura Amoan Anning Yoshihara and EAN

Holdings LLC” (Docket Entry 4, ¶ 7) as defendants in this lawsuit

(see, e.g., id., ¶¶ 1-2 (identifying parties)) cannot justify Rule

12(b)(6) dismissal.   See Saris, 49 So. 3d at 819; see also id. at

816 (“The [lower] court found that the insured was not entitled to

[UIM] coverage because the insured failed to comply with a policy

provision requiring the insured to sue the owner or driver of the

uninsured motor vehicle. We find that the policy provision is void

against the public policy of the [UIM] statute, section 627.727(1),

Florida Statutes (2007).   Therefore, we reverse.”).

     Defendant also asserts in passing that:

     [t]he Complaint is silent as to whether Plaintiff
     complied with the terms set forth in the Policy,
     including whether she provided Defendant with a copy of
     the proposed settlement or made any demand for
     arbitration. The Complaint is also silent as to whether
     liability was ever determined as to Sakura Amoan Anning
     Yoshihara and EAN Holdings LLC.

(Docket Entry 9 at 6; see also id. at 4 (“Notably absent from the

Complaint are any allegations regarding compliance with the terms

of the Policy or any final determination that Plaintiff was legally

entitled to recover from Sakura Amoan Anning Yoshihara or EAN

Holdings LLC.”).) To the extent that Defendant seeks Rule 12(b)(6)

dismissal on these grounds (but see id. at 6 (arguing that,


                                18
“[r]egardless of this absence,” Plaintiff failed to comply with

requirement      to   sue   tortfeasor,        justifying    dismissal)),      these

arguments fail.

      First, the policy does not require arbitration.                 (See Docket

Entry 4 at 53 (“Disputes between an insured and [Defendant] may be

submitted to arbitration.” (emphasis omitted) (emphasis added));

accord Docket Entry 9 at 5.)         Thus, the mere absence of allegations

regarding arbitration does not impact the validity of Plaintiff’s

UIM claim.       Further, under Florida law, an insured need not

establish a tortfeasor’s liability prior to initiating suit against

her   insurer.        See   Saris,   49   So.    3d   at    819   (observing   that

“requiring the insured to recover a judgment or settlement against

the tortfeasor before obtaining [UIM] coverage. . . . violate[s]

public policy”); see also Boynton, 486 So. 2d at 556 (explaining

that UIM statute’s “‘legally entitled to recover . . . damages’”

requirement “mean[s] simply that the insured must be able to

establish fault on the part of the uninsured motorist which gives

rise to the damages and to prove the extent of those damages,”

which, in turn, “mean[s] in a direct action against the insurer the

insured has the burden of proving that the other motorist was

uninsured, that the other motorist is legally liable for damage to

the insured, and the amount of this liability” (internal quotation

marks omitted)).       Finally, the policy requirement that the insured

“submit to [Defendant] in writing by certified or registered mail


                                          19
a copy of [a] proposed settlement” with another insurer (Docket

Entry 4 at 53) qualifies as a condition subsequent under Florida

law. See Curran, 135 So. 3d at 1078.        Accordingly, Defendant would

need to plead and prove prejudice arising from any alleged failure

to comply with this policy provision.              See id. at 1078-79.12

Because the Complaint’s allegations do not establish such prejudice

(see generally   Docket     Entry 4),   any   such     “defense[      is] more

properly   reserved   for   consideration     on   a   motion   for    summary

judgment,” Richmond, Fredericksburg & Potomac, 4 F.3d at 250.

     In short, Defendant’s arguments regarding Plaintiff’s breach

of contract claim lack merit.       As such, the Court should deny

Defendant’s request to dismiss this claim.

     ii. Remaining Claims

     Defendant additionally moves to dismiss Plaintiff’s “unfair

and deceptive acts and practices” and “bad faith” claims (Docket

Entry 9 at 8) on the ground that “Plaintiff’s claims against the

underinsured defendants in the Durham County Action are now time-

barred” (id. at 10).    In support of this argument, Defendant notes

that, under North Carolina law, “a UIM carrier’s liability is

derivative of the tortfeasor’s liability and is not determined

until the tortfeasor’s liability for damages has been determined.”


     12 In her opposition to the Dismissal Motion, Plaintiff cites
to evidence in support of the Remand Motion suggesting compliance
with the relevant policy provision. (See Docket Entry 22 at 2-3.)
However, the Court cannot consider such materials when ruling on a
Rule 12(b)(6) motion. See E.I. du Pont, 637 F.3d at 448.

                                   20
(Id. at 8.)   As such, Defendant maintains that, in the absence of

a judgment against the tortfeasor (see id. at 8-11), Defendant

could not have acted in bad faith or contrary to North Carolina

General   Statute   Section   58-63-15(11)13   “by   refusing   to   pay

Plaintiff’s UIM claim and compelling [P]laintiff to institute

litigation” (id. at 8).14      Finally, Defendant emphasizes, “[b]y

filing suit against Defendant and without filing suit against the

tortfeasors, Plaintiff’s claims against the underinsured defendants

in the Durham County Action are now time-barred under the three

year statute of limitations.”     (Id. at 10.)

     As discussed above, Florida law governs Plaintiff’s UIM claim.

(See Docket Entry 4 at 31.)      Florida imposes no obligation on an

insured to secure a judgment against a tortfeasor before obtaining

UIM benefits from her insurer.    See Boynton, 486 So. 2d at 556-57;

Saris, 49 So. 3d at 819.      Nor does the running of the statute of

limitations against a tortfeasor impede a (timely) UIM suit against

an insurer under Florida law.     See Saris, 49 So. 3d at 816, 819;

Jones, 631 So. 2d at 1134.         Accordingly, neither Defendant’s



     13   Defendant mistakenly refers to this statute as North
Carolina General Statute Section “58-63-1(11)” (Docket Entry 9 at
8-9; Docket Entry 18 at 3), but the relevant statute bears the
number “58-63-15(11)” (Docket Entry 4, ¶ 20).

     14 Defendant does not address Plaintiff’s other allegations
of wrongdoing (see Docket Entry 9 at 8-11), including the alleged
failure to investigate in good faith and the allegedly improper
denial of certain medical expenses as unrelated to the collision
(see Docket Entry 4, ¶¶ 20-22, 29).

                                  21
(North-Carolina-based) UIM-related contentions nor its contractual

arguments justify Rule 12(b)(6) dismissal of Plaintiff’s tort

claims.

                            CONCLUSION

     Plaintiff failed to establish a lack of diversity, rendering

remand improper.    Defendant similarly failed to justify Rule

12(b)(6) dismissal under the applicable law.

     IT IS THEREFORE ORDERED that the Remand Motion (Docket Entry

14) is DENIED.

     IT IS RECOMMENDED that the Dismissal Motion (Docket Entry 8)

be denied.

     This 14th day of November, 2019.

                                     /s/ L. Patrick Auld
                                        L. Patrick Auld
                                 United States Magistrate Judge




                                22
